DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A complete action on the merits of pending claims 1-17 appears herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox et al. (hereinafter “Knox”) (US 2008/0297360 A1) in view of Bloom et al. (hereinafter “Bloom”) (US 2006/0227324 A1).
Regarding claim 1, Ward teaches a control system (Fig. 3: At least generator (202) and sensor (108’)) for a surgical system, (Fig. 3, Char. 300: electrosurgical system) the control system comprising: 
		a sensor configured to sense aerosol and/or smoke (Fig. 3, Char. 108’: sensor)
a control circuit coupled to the sensor (Page 4, Par. [0037]: Sensor (108’) is coupled to control component (204) via sensor component (210)), the control circuit configured to: 
adjust a control parameter of the surgical system according to the data from the sensor (Page 3, Par. [0035]-[0036]: Control component (204) controls the generation of the electrosurgical energy, and the operation of the pump (206) as a function of the data from sensor (108')).
Ward, as applied to claim 1 above, is silent regarding the control system comprising an imaging system comprising: an emitter configured to emit electromagnetic radiation (EMR); a polarizing filter configured to polarize the EMR emitted by the emitter; and an image sensor; and the control circuit being coupled to the imaging system, the control circuit configured to detect the polarized EMR reflected from an airborne particulate as received by the image sensor; determine whether a particulate type of the airborne particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; and that the sensor data comprises the determined particulate type.
		Knox, in a similar field of endeavor, teaches 
an imaging system (Fig. 1, at least emitter (16), polarizing filter (24), and camera (14)) comprising: 
an emitter configured to emit electromagnetic radiation (EMR); (Fig. 1, Char. 16: emitter)
a polarizing filter configured to polarize the EMR emitted by the emitter; (Fig. 1, Char. 24: polarizing filter) and 
an image sensor; (Fig. 1, Char. 14: camera) and 
a control circuit coupled to the imaging system, (Fig. 1, Char. 20: processor) the control circuit configured to: 
detect the polarized EMR reflected from an airborne particulate as received by the image sensor; (Page 5, Par. [0148]: the processor analyzes the at least one image to detect the presence of at least one characteristic between the images, indicating the presence of particles within the region; The images captured by image sensors would comprise polarized EMR (light passing through polarizing filter (24)) reflected from the airborne particulate)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Knox, and include at least the emitter (16), polarizing filter (24) and camera (14) of Knox, in place of sensor (108’) of Ward, such that control component (204) of Ward is configured to detect the polarized EMR reflected from an airborne particulate as received by the camera (14) of Knox. Doing so would be a simple substitution of one smoke/particulate detection system for another, for the predictable result of detecting the presence of smoke/particulates. 
The combination of Ward/Knox, as applied to claim 1 above, is silent regarding the control circuit being configured to determine whether a particulate type of the airborne particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; and that the sensor data comprises the determined particulate type.
Bloom, in a similar field of endeavor, teaches a control circuit (Page 3, Par. [0038]: processing system) being configured to determine whether a particulate type of the airborne particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; (Page 3, Par. [0037]-[0039]: Processing system (118) can also comprise the memory configured to store a plurality of optical signatures, or patterns (120) that are associated with various particles, or microorganisms of interest. The processing system can use algorithms (122) and patterns (120) to determine material composition (i.e. organic or inorganic) of particles being identified)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Ward/Knox combination, as applied to claim 1 above, to incorporate the teachings of Bloom, and configure the control component (204) of Ward to identify particles and determine their material composition (organic or inorganic) based on a reflective characteristic of the polarized EMR; and to configure the sensor data used to adjust a control parameter of the surgical system to include the determined material composition of the particle. Identifying particles and determining their material composition would allow the system to determine potentially harmful particles and microorganisms in the smoke, as suggested in Bloom (Page 1, Par. [0006] and [0010]). Ward teaches using sensor data of the smoke to adjust a control parameter of the surgical system. (Page 3, Par. [0035]-[0036]) Configuring the system (300) of Ward to use the material composition of the sensed particles to adjust a control parameter of the surgical system would allow for greater control over the electrosurgical procedure as the parameters of the electrosurgical procedure can be tailored to the determined material composition.
Regarding method claim 12, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 1, since operation of the prior art relied on to reject apparatus claim 1 would naturally result in the step of method claim 12 being satisfied.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), as applied to claims 1 and 12 above respectively, and further in view of Ineson (US 2007/0066970 A1).
Regarding claim 2, the combination of Ward/Knox/Bloom, as applied to claim 1 above, teaches the surgical system comprises a smoke evacuator; (Ward: Fig. 3, Char. 302: evacuator apparatus) and the control parameter comprises a parameter of the smoke evacuator. (Ward: Page 3, Char. [0036]: Control component (204) controls the operation of the pump (206) within evacuator apparatus (302) as a function of the aerosol or smoke sensed by sensor (108'))
		The combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding the parameter of the smoke evacuator comprising at least one of a flow rate, a fan level, or a motor level of the smoke evacuator
		Ineson, in a similar field of endeavor, teaches an electrosurgical system (Fig. 1) comprising a smoke evacuator (Fig. 1, Char. 22: smoke evacuator unit) with a controllable flow rate. (Page 2, Par. [0025]: There are six speeds ranging from five litres per minute to thirty litres per minute, with each speed being independently selectable by touching the appropriate button (62) on the electrical control panel (60))
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom, as applied to claim 1 above, to incorporate the teachings of Ineson, and configure the controlled parameter of the smoke evacuator apparatus (302) of Ward to comprise at least a flow rate of the smoke evacuator apparatus (302). Doing so would allow the level of smoke evacuation to be adjusted as necessary to ensure the best operating conditions for the user.
Regarding method claim 13, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 2, since operation of the prior art relied on to reject apparatus claim 2 would naturally result in the step of method claim 13 being satisfied.
Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), as applied to claims 1 and 12 above respectively, and further in view of MAHADIK et al. (hereinafter “Mahadik”) (US 2018/0271615 A1).
Regarding claim 3, the combination of Ward/Knox/Bloom, as applied to claim 1 above, teaches the surgical system comprises an electrosurgical instrument; (Ward: Fig. 3, Char. 104: electrosurgical instrument) and the control parameter comprises an operating parameter of the electrosurgical instrument. (Ward: Page 3, Par. [0035]: Control component (204) controls the generation of the electrosurgical energy, as a function of the data from sensor (108'))
The combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding the operating parameter of the electrosurgical instrument comprising at least one of a power level or an energy profile of the electrosurgical instrument.
Mahadik, in a similar field of endeavor, teaches that adjusting a power level of an electrosurgical instrument can adjust the level of smoke produced. (Page 3, Par. [0032])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom, as applied to claim 1 above, to incorporate the teachings of Mahadik, and configure the controlled operating parameter of the electrosurgical instrument to comprise at least a power level of the electrosurgical instrument. Doing so would allow the electrosurgical system to also control the amount of smoke produced by the electrosurgical procedure, as suggested in Mahadik. (Page 3, Par. [0032])
Regarding method claim 14, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 3, since operation of the prior art relied on to reject apparatus claim 3 would naturally result in the step of method claim 14 being satisfied.
Regarding claim 4, the combination of Ward/Knox/Bloom, as applied to claim 1 above, teaches 
the airborne particulate is one of a plurality of airborne particulates; (Bloom: Page 3, Par. [0037]: Processing system (118) can also comprise the memory configured to store a plurality of optical signatures, or patterns (120) that are associated with various particles, or microorganisms of interest – it is implicit that this feature be present in the Ward/Knox/Bloom combination based on the rejection to claim 1 above.)
the control circuit (Ward: Fig. 3, Char. 204: control component) is further configured to: 
detect a change in detection of the plurality of airborne particulates; (Ward: Page 3, Par. [0035]: Sensor (108’) is coupled to sensor component (210), which communicates data to control component (204). Control component (204) controls the generation of the electrosurgical energy similarly to the electrosurgical generator (202) of Fig. 2; Page 3, Par. [0033]: Sensor component (210) continuously communicates aerosol or smoke data to control component (204) By continuously receiving/analyzing aerosol or smoke data, a change in the data over time would be detected)
The combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding the image sensor comprises a pixel array; that the detection of a change in detection of the plurality of airborne particulates is according to the pixel array; and the control circuit is further configured to characterize a movement of a surgical smoke cloud defined by the plurality of airborne particulates according to the detected change.
Mahadik, in a similar field of endeavor, teaches that a camera can be used to capture video comprising an array of pixels; (Fig. 6-7) wherein the video can be analyzed by a processor (Page 5, Par. [0044]: the image sequence can be processed in software (e.g. on a processor)) such that characteristics of the smoke can be determined; said characteristics comprising a movement of the smoke. (Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke (e.g., appearance or disappearance of smoke, changes in smoke intensity, changes in smoke spread, etc.))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom, as applied to claim 1 above, to incorporate the teachings of Mahadik, and configure camera (14) of Knox to capture video, and configure the control component (204) of Ward to analyze said video to determine characteristics of the smoke comprising at least changes in changes in smoke intensity, and smoke spread. Doing so would allow the control component (204) of Ward to adjust operating parameters of the evacuator apparatus (302) and generator (202) according to the determined characteristics, as suggested in Mahadik (claim 22), providing greater control over the electrosurgical procedure and operating conditions for the user.
In this combination, the video would be taken over time. By analyzing the video to determine the characteristics of smoke, changes in the video over time (e.g. smoke amounts/positions) would be detected.
Regarding method claim 15, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 4, since operation of the prior art relied on to reject apparatus claim 4 would naturally result in the step of method claim 15 being satisfied.
Regarding claim 5, the combination of Ward/Knox/Bloom/Mahadik, as applied to claim 4 above, teaches the control circuit (Ward: Fig. 3, Char. 204: control component) is further configured to: 
determine a quantity of the plurality of airborne particulates; (Mahadik: (Mahadik: Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke; Page 10, Claim 4: The system controller operates at least one of the tool, the insufflator and the suction system in response to an amount of smoke sensed – it is implicit that this feature be present in the Ward/Knox/Bloom/Mahadik combination based on the rejection to claim 4 above)
determine vectors of movement of the plurality of airborne particulates; and 
characterize the movement of the surgical cloud according to the determined quantity and the determined vectors. (Mahadik: Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke (e.g., appearance or disappearance of smoke, changes in smoke intensity, changes in smoke spread, etc.) – it is implicit that this feature be present in the Ward/Knox/Bloom/Mahadik combination based on the rejection to claim 4 above; By determining the changes in smoke spread, the movement vectors of particulates within the smoke would be detected.)
Regarding method claim 16, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 5, since operation of the prior art relied on to reject apparatus claim 5 would naturally result in the step of method claim 16 being satisfied.
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), as applied to claims 1 and 12 above respectively, and further in view of Reasoner et al. (hereinafter “Reasoner”) (US 10,105,470 B2).
Regarding claim 6, the combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding a surgical hub comprises the control system.
Reasoner, in a similar field of endeavor, teaches a surgical hub (Fig. 1, Char. 100: mobile chassis) comprising a plurality of surgical modules. (Fig. 1, Char. 140: modules)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom, as applied to claim 1 above, to incorporate the teachings of Reasoner, and configure the electrosurgical system (300) of Ward to include the mobile chassis (100) of Reasoner, such that evacuator (302) and generator (202) of Ward are modules in mobile chassis of Reasoner. Doing so would allow for Doing so would allow for easier transport of electrosurgical system (300) by housing both evacuator (302) and generator (202) within a single surgical hub comprising wheels for rolling contact with the floor, as suggested in Reasoner, (Col. 26, Line 64-Col. 27, Line 2.)
Regarding method claim 17, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus claim 6, since operation of the prior art relied on to reject apparatus claim 6 would naturally result in the step of method claim 17 being satisfied.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), in view of Hutchins et al. (hereinafter “Hutchins”) (US 5,434,667).
Regarding claim 7, Ward teaches a control system (Fig. 3: At least generator (202) and sensor (108’)) for a surgical system, (Fig. 3, Char. 300: electrosurgical system) the control system comprising: 
a sensor configured to sense aerosol and/or smoke (Fig. 3, Char. 108’: sensor)
a control circuit coupled to the sensor (Page 4, Par. [0037]: Sensor (108’) is coupled to control component (204) via sensor component (210)), the control circuit configured to: 
determine whether to adjust a first control parameter or a second control parameter according to the data from the sensor (Page 3, Par. [0035]-[0036]: Control component (204) controls the generation of the electrosurgical energy, and the operation of the pump (206) as a function of the data from sensor (108')); and 
adjust the first control parameter or the second control parameter accordingly. (Page 3, Par. [0035]-[0036]: Control component (204) controls the generation of the electrosurgical energy, and the operation of the pump (206) as a function of the data from sensor (108'))
Ward, as applied to claim 7 above, is silent regarding an imaging system coupled to the control circuit, the control circuit configured to: detect the polarized EMR reflected from a particulate in an aerosol as received by the image sensor; determine whether a particulate type of the particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; the determination to adjust a first control parameter or a second control parameter are according to the determined particulate type.
Knox, in a similar field of endeavor, teaches 
an imaging system (Fig. 1, at least emitter (16), polarizing filter (24), and camera (14)) comprising: 
an electromagnetic radiation (EMR) source; (Fig. 1, Char. 16: emitter)
a polarizing filter configured to polarize EMR emitted by the EMR source; and (Fig. 1, Char. 24: polarizing filter)
an image sensor; (Fig. 1, Char. 14: camera) and 
a control circuit coupled to the imaging system, (Fig. 1, Char. 20: processor) the control circuit configured to: 
detect the polarized EMR reflected from a particulate in an aerosol as received by the image sensor; (Page 5, Par. [0148]: the processor analyzes the at least one image to detect the presence of at least one characteristic between the images, indicating the presence of particles within the region; The images captured by image sensors would comprise polarized EMR (light passing through polarizing filter (24)) reflected from the airborne particulate)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Ward to incorporate the teachings of Knox, and include at least the emitter (16), polarizing filter (24) and camera (14) of Knox, in place of sensor (108’) of Ward, such that control component (204) of Ward is configured to detect the polarized EMR reflected from a particulate in an aerosol as received by the camera (14) of Knox. Doing so would be a simple substitution of one smoke/particle detection system for another, for the predictable result of detecting the presence of particles. 
The combination of Ward/Knox, as applied to claim 7 above, is silent regarding the polarized EMR being multispectral EMR; the control circuit being configured to: determine whether a particulate type of the particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; and that the determination to adjust a first control parameter or a second control parameter is according to the determined particulate type.
Bloom, in a similar field of endeavor, teaches a control circuit (Page 3, Par. [0038]: processing system) being configured to determine whether a particulate type of the airborne particulate is a naturally occurring particulate or a synthetic particulate based on a reflective characteristic of the polarized EMR; (Page 3, Par. [0037]-[0039]: Processing system (118) can also comprise the memory configured to store a plurality of optical signatures, or patterns (120) that are associated with various particles, or microorganisms of interest. The processing system can use algorithms (122) and patterns (120) to determine material composition (i.e. organic or inorganic) of particles being identified)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the Ward/Knox combination, as applied to claim 1 above, to incorporate the teachings of Bloom, and configure the control component (204) of Ward to identify particles and determine their material composition (organic or inorganic) based on a reflective characteristic of the polarized EMR; and to configure the sensor data used to adjust a first control parameter or a second control parameter of the surgical system to include the determined material composition of the particle. Identifying particles and determining their material composition would allow the system to determine potentially harmful particles and microorganisms in the smoke, as suggested in Bloom (Page 1, Par. [0006] and [0010]). Ward teaches using sensor data of the smoke to adjust a control parameter of the surgical system. (Page 3, Par. [0035]-[0036]) Configuring the system (300) of Ward to use the material composition of the sensed particles to adjust a first control parameter or a second control parameter of the surgical system would allow for greater control over the electrosurgical procedure as the parameters of the electrosurgical procedure can be tailored to the determined material composition.
The combination of Ward/Knox/Bloom, as applied to claim 7 above, is silent regarding the polarized EMR being multispectral EMR;
Hutchins, in a similar field of endeavor, teaches using various spectroscopy techniques, comprising ultraviolet, visible and infrared spectroscopy, to determine the chemical composition of particles. (Col. 18, Line 60 – Col. 19, Line 4)
The combination of Ward/Knox/Bloom, as applied to claim 7 above, uses the spectroscopy technique described in Knox (detecting particles via reflected polarized EMR (light)) to determine the presence of particles. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom, as applied to claim 7 above, to incorporate the teachings of Hutchins, and configure the emitted EMR to be multispectral EMR, such that multiple spectroscopy techniques could be used as needed to determine the chemical composition of sensed particles. Doing so would allow the sensed particles to still be identified if one spectroscopy technique fails to identify said particles.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), in view of Hutchins (US 5,434,667), as applied to claim 7 above, and further in view of Ineson (US 2007/0066970 A1).
Regarding claim 8, the combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, teaches the surgical system comprises a smoke evacuator; (Ward: Fig. 3, Char. 302: evacuator apparatus) and the first control parameter comprises a parameter of the smoke evacuator. (Ward: Page 3, Char. [0036]: Control component (204) controls the operation of the pump (206) within evacuator apparatus (302) as a function of the aerosol or smoke sensed by sensor (108'))
		The combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, is silent regarding the parameter of the smoke evacuator comprising at least one of a flow rate, a fan level, or a motor level of the smoke evacuator
		Ineson, in a similar field of endeavor, teaches an electrosurgical system (Fig. 1) comprising a smoke evacuator (Fig. 1, Char. 22: smoke evacuator unit) with a controllable flow rate. (Page 2, Par. [0025]: There are six speeds ranging from five litres per minute to thirty litres per minute, with each speed being independently selectable by touching the appropriate button (62) on the electrical control panel (60))
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, to incorporate the teachings of Ineson, and configure the controlled parameter of the smoke evacuator apparatus (302) of Ward to comprise at least a flow rate of the smoke evacuator apparatus (302). Doing so would allow the level of smoke evacuation to be adjusted as necessary to provide optimal operating conditions for the user.
Claims 9-11 is rejected under 35 U.S.C. 103 as being unpatentable over Ward (US 2010/0036374 A1) in view of Knox (US 2008/0297360 A1) in view of Bloom (US 2006/0227324 A1), in view of Hutchins (US 5,434,667), as applied to claim 7 above, and further in view of Mahadik (US 2018/0271615 A1).
Regarding claim 9, the combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, teaches the surgical system comprises an electrosurgical instrument; (Ward: Fig. 3, Char. 104: electrosurgical instrument) and the second control parameter comprises an operating parameter of the electrosurgical instrument. (Ward: Page 3, Par. [0035]: Control component (204) controls the generation of the electrosurgical energy, as a function of the data from sensor (108'))
The combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding the operating parameter of the electrosurgical instrument comprising at least one of a power level or an energy profile of the electrosurgical instrument.
Mahadik, in a similar field of endeavor, teaches that adjusting a power level of an electrosurgical instrument can adjust the level of smoke produced. (Page 3, Par. [0032])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom/Hutchinson, as applied to claim 7 above, to incorporate the teachings of Mahadik, and configure the second controlled operating parameter of the electrosurgical instrument to comprise at least a power level of the electrosurgical instrument. Doing so would allow the electrosurgical system to also control the amount of smoke produced by the electrosurgical procedure, as suggested in Mahadik. (Page 3, Par. [0032])
Regarding claim 10, the combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, teaches 
the particulate is one of a plurality of particulates; (Bloom: Page 3, Par. [0037]: Processing system (118) can also comprise the memory configured to store a plurality of optical signatures, or patterns (120) that are associated with various particles, or microorganisms of interest – it is implicit that this feature be present in the Ward/Knox/Bloom/Hutchins combination based on the rejection to claim 7 above.)
the control circuit (Ward: Fig. 3, Char. 204: control component) is further configured to: 
detect a change in detection of the plurality of particulates; (Ward: Page 3, Par. [0035]: Sensor (108’) is coupled to sensor component (210), which communicates data to control component (204). Control component (204) controls the generation of the electrosurgical energy similarly to the electrosurgical generator (202) of Fig. 2; Page 3, Par. [0033]: Sensor component (210) continuously communicates aerosol or smoke data to control component (204) By continuously receiving/analyzing aerosol or smoke data, a change in the data over time would be detected.)
The combination of Ward/Knox/Bloom, as applied to claim 1 above, is silent regarding the image sensor comprises a pixel array; that the detection of a change in detection of the plurality of airborne particulates is according to the pixel array; and the control circuit is further configured to characterize a movement of a surgical smoke cloud defined by the plurality of airborne particulates according to the detected change.
Mahadik, in a similar field of endeavor, teaches that a camera can be used to capture video comprising an array of pixels; (Fig. 6-7) wherein the video can be analyzed by a processor (Page 5, Par. [0044]: the image sequence can be processed in software (e.g. on a processor)) such that characteristics of the smoke can be determined; said characteristics comprising a movement of the smoke. (Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke (e.g., appearance or disappearance of smoke, changes in smoke intensity, changes in smoke spread, etc.))
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Ward/Knox/Bloom/Hutchins, as applied to claim 7 above, to incorporate the teachings of Mahadik, and configure camera (14) of Knox to capture video, and configure the control component (204) of Ward to analyze said video to determine characteristics of the smoke comprising at least changes in changes in smoke intensity, and smoke spread. Doing so would allow the control component (204) of Ward to adjust operating parameters of the evacuator apparatus (302) and generator (202) according to the determined characteristics, as suggested in Mahadik (claim 22), providing greater control over the electrosurgical procedure and operating conditions for the user.
In this combination, the video would be taken over time. By analyzing the video to determine the characteristics of smoke, changes in the video over time (e.g. smoke amounts/positions) would be detected.
Regarding claim 11, the combination of Ward/Knox/Bloom/Hutchins/Mahadik, as applied to claim 10 above, teaches the control circuit (Ward: Fig. 3, Char. 204: control component) is further configured to: 
determine a quantity of the plurality of airborne particulates; (Mahadik: (Mahadik: Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke; Page 10, Claim 4: The system controller operates at least one of the tool, the insufflator and the suction system in response to an amount of smoke sensed – it is implicit that this feature be present in the Ward/Knox/Bloom/Hutchins/Mahadik combination based on the rejection to claim 10 above)
determine vectors of movement of the plurality of airborne particulates; and 
characterize the movement of the surgical cloud according to the determined quantity and the determined vectors. (Mahadik: Page 3, Par. [0035]: the video images can be analyzed to determine if smoke is present along with characteristics of the smoke (e.g., appearance or disappearance of smoke, changes in smoke intensity, changes in smoke spread, etc.) – it is implicit that this feature be present in the Ward/Knox/Bloom/Hutchins/Mahadik combination based on the rejection to claim 10 above; By determining the changes in smoke spread, the movement vectors of particulates within the smoke would be detected.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS SHEA BORSCH whose telephone number is (571)272-5681. The examiner can normally be reached Monday-Thursday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 5712724764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/N.S.B./Examiner, Art Unit 3794